Citation Nr: 0403526	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  97-20 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received, and, if so, whether service connection for 
PTSD is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active service from February 1968 to January 
1970.

In a July 1990 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee 
denied service connection for PTSD.  The veteran filed a 
timely appeal.  In August 1991, the Board of Veterans' 
Appeals (Board), remanded the case for further development.  
In an April 1994 decision, the Board denied service 
connection for PTSD.  This appeal arises from a September 
1996 rating action of the VARO in Nashville, in which the RO 
denied service connection for PTSD.  A notice of disagreement 
was received in September 1996, and the RO issued a statement 
of the case in May 1997.  The veteran filed a substantive 
appeal in July 1997.  

In an August 1999 decision, the Board determined that the 
appropriate issue on appeal was whether new and material 
evidence had been submitted to reopen a claim for service 
connection for PTSD.  The Board further noted that since the 
RO had not adjudicated the issue of service connection for 
PTSD on a new and material evidence basis, the case should be 
remanded for appropriate discussion and application of the 
appropriate laws and regulations pertaining to new and 
material evidence claims.  In particular, the RO was 
requested to review the veteran's claim pursuant to the 
standard set forth in Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).  

In a June 2000 supplemental statement of the case (SSOC), the 
RO determined that new and material evidence had not been 
submitted to reopen a claim of service connection for PTSD.  
In a January 2001 decision, the Board again remanded the 
veteran's claim to the RO for additional evidentiary and 
procedural development.  

As reflected in the September 2003 SSOC, the RO determined 
that new and material evidence had been submitted to reopen 
the veteran's claim for service connection for PTSD.  
However, upon reopening, the RO denied the veteran's claim 
for service connection for PTSD after the veteran failed to 
report for a VA examination.  See 38 C.F.R. § 3.655(b) (2003) 
(When a claimant fails to report for an examination scheduled 
in conjunction with . . . a reopened claim for a benefit 
which was previously disallowed . . . the claim shall be 
denied.).  

Regardless of what the RO determined as to the petition to 
reopen, the Board notes that the question of whether new and 
material evidence has been received must be addressed by the 
Board because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  In other words, the Board is 
required to first consider whether new and material evidence 
had been presented before the merits of claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Hence, the Board has characterized the issue on 
appeal as on the title page of this decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In an April 1994 decision, the Board denied service 
connection for PTSD.  The veteran was notified of the 
decision that same month.  

3.  Additional evidence associated with the claims file since 
the Board's April 1994 denial was not previously before 
agency decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

4.  Although the record does not clearly establish that the 
veteran engaged in combat with the enemy, the veteran has 
been diagnosed with PTSD related to in-service stressors, and 
there is credible evidence substantially corroborating at 
least some of those stressors.   




CONCLUSIONS OF LAW

1.  The April 1994 Board decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2002); 38 U.S.C.A. § 20.1100 (2003).  

2.  Since April 1994, new and material evidence has been 
submitted, and the requirements to reopen the claim for 
service connection for PTSD have been met. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

3.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim. 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of the VA 
with respect to its duty to assist a claimant in obtaining 
evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the claims file reveals that the veteran was not 
apprised of the provisions of 38 C.F.R. § 3.655(b) (the legal 
authority for the RO's denial of the claim on the merits) in 
either the Board's January 2001 remand or the RO's September 
2003 supplemental statement of the case.  That 
notwithstanding, the Board finds that, in view of the Board's 
favorable disposition of both the petition to reopen and the 
claim for service connection, on the merits, all notification 
and development action needed to render a fair decision on 
this claim has been accomplished.  

II.  Petition to Reopen

In an April 1994 decision, the Board denied service 
connection for PTSD.  As the veteran did not appeal that 
decision and it became final.  See 38 U.S.C.A. § 7104; 38 
U.S.C.A. § 20.1100.  

Under pertinent law and VA regulations, VA may reopen and 
review a claim, which has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge, supra.  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

[Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of 38 C.F.R. § 
3.156. However, that revision applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) 
(2002).  Given the date of claim culminating in the instant 
appeal, the Board will apply the version of 38 C.F.R. § 
3.156(a) in effect prior to August 29, 2001; that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence that 
was then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the April 1994 
Board decision.  See 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

Evidence considered at the time of the Board's April 1994 
decision included the veteran's service medical and personnel 
records; treatment records from Holston Valley Hospital and 
Indian Path Pavilion; a May 1990 statement from Frank Varney, 
M.D.; a June 1990 VA examination report and VA psychiatric 
treatment records; a transcript of a personal hearing 
conducted in January 1991; and an April 1992 report from the 
U.S. Army & Joint Services Environmental Support Group (ESG).  
Furthermore, the record included statements from the veteran 
regarding his in-service stressors.  Based on a review of the 
evidence, in which the veteran had a non-combat related 
military occupational specialty (MOS) in addition to the lack 
of combat-related awards or commendations, the Board 
concluded that PTSD was not incurred in or aggravated by 
service.  

Evidence associated with the claims file since the Board's 
August 1994 decision, in particular, includes additional 
psychiatric medical records, copies of letters the veteran 
wrote home to his family while he was in Vietnam, and a May 
2003 report from the U.S. Armed Services Center for Unit 
Records Research (USASCRUR).  The report from USASCRUR 
includes extracts of Operational Reports - Lessons Learned 
submitted by the 101st Airborne Division, the higher 
headquarters for the 160th Aviation Group, for the periods 
November 1, 1968, to April 30, 1969.  

The Board finds that this evidence is "new" in the sense that 
it was not previously before agency decision makers.  The 
Board also finds that this evidence is "material" for 
purposes of reopening, as it is so significant that it must 
be considered to fairly decide the merits of the claim.  In 
this regard, the Board notes that, to constitute new and 
material evidence for the purposes of reopening a previously 
disallowed claim, the evidence need only, at a minimum, 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability", even where it will not eventually convince VA to 
alter its decision.  See Hodge, 155 F.3d at 1363; 38 C.F.R. § 
3.156.

As new and material evidence has been submitted, the criteria 
for reopening the claim for service connection for PTSD have 
been met.

III.  Service Connection for PTSD

A.  Factual Background

Medical history provided at a pre-induction examination in 
October 1966 included depression or excessive worry, as well 
as nervous trouble.  The physician's summary noted "nervous, 
no medication now."  On examinations in October 1966, 
February and April 1968, and November 1969, the veteran was 
clinically evaluated as normal psychiatrically.  No history, 
clinical finding or impression indicative of a left leg wound 
is contained in the service medical records.

The veteran's DD Form 214 reflects that he had active service 
from February 1968 to January 1970, and that his MOS was an 
air traffic controller.  He was noted to have received the 
National Defense Service Medal and the Vietnam Service Medal.  
The veteran was not noted to have received awards or 
decorations related to combat.  The veteran's DA Form 20 was 
received from the National Personnel Records Center (NPRC) in 
June 1990.  It reflects that the veteran served in Vietnam 
from November 1968 to November 1969 as an air traffic control 
operator with the 160th Aviation Group.  In November 1992, 
the NPRC reported that a search for morning reports from 
November 1968 to November 1969 for the 160th Aviation Group 
had been conducted and that information reflected that the 
veteran had been transferred from the 101st Administrative 
Company to the 160th Aviation Group in November 1968.  

The veteran was admitted to Indian Path Pavilion (IPP) from 
September to October 1989 for depression, flashbacks of 
Vietnam experiences, erratic behavior, withdrawal and 
suspected psychosis.  An admission note reflects the 
veteran's report that he had been a paratrooper and that he 
had killed several people, but could not or would not give 
details regarding such events.  The veteran stated that he 
had often been at risk and was wounded in the left leg.  
Family members indicated that the veteran had been in need of 
help for a long time, but that symptoms had increased in 
recent months.  His mother indicated that he never seemed the 
same following his return from Vietnam.  Discharge diagnoses 
included delayed-onset PTSD.  

A May 1990 written statement from Frank Varney, M.D., notes 
that he had treated the veteran since 1988 for disabilities, 
to include PTSD.  

The veteran submitted a stressor statement in June 1990.  He 
indicated that he was assigned to the 169th Assault 
Headquarters at Camp Eagle, and that the Camp was under 
constant enemy fire to include rockets, mortars, and close-
quarters combat.  The veteran also indicated being involved 
in a number of firefights, that his unit came under attack 
constantly when traveling Highway One, and that many 
individuals in his unit had been killed.  The veteran 
reported being able to see the faces of comrades but that he 
had been hypnotized to forget names, and that he had held 
many paratroopers in his arms as they were dying and did not 
know their names.  He reported suffering a flesh wound of the 
left leg, and stated that he had been awarded and number of 
medals and citations, to include the Combat Infantryman's 
Badge (CIB) and Purple Heart.  

On VA psychological evaluation in June 1990, the veteran 
reported being involved in heavy combat for one year while in 
Vietnam, witnessing many deaths, participating in firefights, 
and killing 14 enemy soldiers.  He related specifically two 
incidents, which haunted him; one, the shooting, 
accidentally, of a Vietnamese child during a firefight; and 
two, having his best friend die in his arms.  Diagnoses 
included PTSD.  

A September 1990 VA PTSD program report reflects the 
veteran's reported history that although his MOS was an air 
traffic controller, he served most of his time with the 
infantry and a Pathfinder unit in Vietnam.  Some of the 
veteran's reported stressors were having been ambushed on 
three occasions, witnessing two soldiers killed by grenades, 
shooting a U.S. soldier who was so badly wounded he asked to 
be shot, and flying on a C-14 filled with the bodies of dead 
soldiers and Marines.  In addition, the veteran reported that 
enemy sappers were constant and that he was always on the 
lookout for mine tripwires.  He indicated that he became so 
bothered by the brutality and death he didn't care who he 
killed.  Furthermore, the veteran reported that he believes 
he may have accidentally shot and killed women and children.  
When discussing this fact, the examiner noted that the 
veteran was tearful.  The program report's summary noted that 
the veteran had a history of severe combat trauma and 
demonstrated an almost classic picture of PTSD.  The 
diagnostic impression was chronic PTSD.  

A VA hospital discharge summary, dated from October 1990 to 
November 1990, includes a diagnosis of PTSD.  

The veteran testified at a January 1991 personal hearing that 
he had been assigned to the "169th Assault with a 
pathfinder" unit upon arriving in Vietnam.  He also 
testified that he did not perform duties as an air traffic 
controller but set up perimeters for the 160th Aviation 
Company.  The veteran stated that while assigned to the 
Pathfinders, he and other soldiers would clear an area for 
the choppers to come in and land as well as set up a 
defensive perimeter.  He also stated that he went out ambush 
patrol, helped to set up claymore mines, and handled the 
personable effects of dead North Vietnamese soldiers.  The 
veteran testified that his worst experience was flying in an 
aircraft that was also transporting the bodies of dead 
soldiers.  He reported that many of the bodies had no faces 
and that there was blood everywhere.   

In addition, the veteran testified that that he was awarded 
the CIB and Purple Heart for a left leg wound, that comrades 
named [redacted] and [redacted] had been killed, and that he was a 
paratrooper with the Army Rangers and that he was trained to 
jump while in Vietnam.  During the hearing the veteran 
submitted a June 1969 award certificate for an Army 
Commendation Medal.  The citation noted for "meritorious 
achievement in ground operations from December 1968 to April 
1969, and for outstanding performance during the cited 
period, which was a significant contribution in support of 
the United States counterinsurgency effort in the Republic of 
Vietnam."  

An April 1992 statement from U.S. Army & Joint Services 
Environmental Support Group (ESG) indicates that casualty 
data lists included numerous individuals named "[redacted]".  

A February 1993 stressor affidavit from the veteran noted " . 
. . K.I.A.'s and wounded I was accepted to, on my tour of 
duty."  The list included a number of reported names of 
soldiers.  The veteran also reported having been ambushed by 
the enemy on Highway One, and having shot an American soldier 
who had stepped on a land mine and had his legs and arms 
blown off.   

An August 1996 VA clinic record reflects the veteran's 
complaints of an increase in his PTSD symptoms.  It was noted 
that the veteran had a past history of bipolar disorder.  The 
impression included PTSD.  

A February 1997 VA clinic record notes a diagnosis for PTSD 
with depression.  

A November 1998 VA clinic record documents a finding of PTSD, 
depression, and generalized free-floating anxiety.  

Passages from copies of letters written by the veteran to his 
family while he was in Vietnam include: 

Because I don't get a chance to write as often as 
I should don't hold that against me.  After all 
I'm in a Combat Zone 24 hrs a day, 7 days a week 
and I'll be here 365 days if I'm lucky and don't 
get shot.  

I'm still with the pathfinders.  We go . . . . in 
support of the regular infantry and chop out a 
landing zone . . . . of my friends got killed . . 
. . 

Charlie just hit our North Eastern Side of 
perimeter.  I sent the gun ships out after them.  
They got five and are refueling now for another 
mission.  They are pretty quiet now.  I control 
traffic now by myself.  I'm on from 11-6 at 
night.  It gets pretty lonesome up here.  I 
direct and control all traffic and air strikes 
from the tower.  

In another letter written by the veteran, a passage notes 
that the North Vietnamese Army would probably hit his unit 
soon.  

The report from USASCRUR includes extracts of Operational 
Reports - Lessons Learned submitted by the 101st Airborne 
Division.  In particular, it was noted that in January 1969, 
there was a sharp increase of enemy initiated actions, 
including standoff attacks by fire and probing of perimeters, 
at a number of camps including Camp Eagle.  The 160th 
Aviation Group was noted, in particular, as providing general 
support for the division including combat assaults, command 
and control aircraft, artillery displacement, convoy escort, 
reconnaissance and surveillance, NOD missions, psychological 
operations, flame and CS drops, and medical evacuations.  
Units of the 160th Aviation Group were noted to have 
participated in 147 combat assaults and 25 artillery 
displacements of at least battery size in one reporting 
period, and in over 450 combat assaults in another reporting 
period.  It was also noted that a number of aircraft had been 
either damaged or destroyed during combat operations.  



II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  [While the Board notes, parenthetically, that 
the regulation governing service connection for PTSD was 
revised twice during the pendency of this appeal-effective 
March 7, 1997, in conformity with the decision in Cohen v. 
Brown, 10 Vet. App. 128 (1997)) (in pertinent part, 
eliminating the necessity for a "clear" diagnosis of the 
condition), and effective May 7, 2002, to include discussion 
of evidence necessary to establish an stressor based on 
personal assault), the three requirements for service 
connection cited to above remain essentially unchanged.  In 
view of the foregoing, and the Board's favorable disposition 
of the claim, the Board finds that the veteran is not 
prejudiced by consideration of the claim in light of the 
version of 38 C.F.R. § 3.304(f) cited to above.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1995).]

As noted under 38 C.F.R. § 3.304(f), it must be established 
through credible supporting evidence that the veteran's 
reported in-service stressors actually occurred.  See Cohen, 
10 Vet. App. at 142.  The type of evidence required to 
establish that the claimed in-service stressors actually 
occurred depends on whether the veteran "engaged in combat 
with the enemy."  38 C.F.R. § 3.304(f).  If the veteran 
engaged in combat with the enemy, the veteran's lay testimony 
regarding stressors related to such combat will be accepted 
as conclusive evidence of the occurrence of the claimed in-
service stressors.  Id.  If the veteran was not engaged in 
combat, or his claimed in-service stressor is not related to 
combat, the record must include evidence corroborating the 
occurrence of his claimed in-service stressors.  Id.  

In this case, the record does not clearly establish that the 
veteran engaged in combat with the enemy.  The veteran's DD-
214 does not document the receipt of any combat medals or 
awards.  While the veteran has described his participation 
and experiences associated with various combat-related 
actions, the claimed incidents have not been verified.  In 
this respect, units of the 160th Aviation Group were noted to 
have engaged in combat assaults and additionally supported 
combat operations.  The evidence, however, does not reflect 
verification of the veteran's actual participation in any 
combat assaults or operations.  As the combat status has not 
been established, the veteran's testimony alone cannot 
constitute conclusive evidence of the occurrence of an in-
service stressor; rather, corroborating evidence is needed.  
See Cohen, 10 Vet. App. at 145.

The Board finds that the record does contain at least 
partial, independent corroboration of some of the veteran's 
alleged in-service stressful experiences-particularly, 
claimed participation in defensive operations against enemy 
attacks against his unit's base camp, as well as the 
witnessing of bodies of dead soldiers and civilians, to 
include riding in an aircraft filled with the bodies of dead 
U.S. soldiers.  There is no verification that definitively 
establishes that the events described by the veteran actually 
occurred, or the veteran's participation in such events.  
However, the Board notes that the veteran is entitled to the 
benefit-of-the-doubt on the issue of stressor corroboration.  
In this respect, the 160th Aviation Group participated and/or 
supported combat operations against the enemy at the time of 
the veteran's presence in Vietnam.  The veteran's Army 
Commendation Medal documents recognition for helping to 
support ground operations in the U.S. counterinsurgency 
effort in Vietnam.  The veteran's letters home to his family 
document enemy activity at or around his unit's base camp.  
Additionally, given that the veteran served in a combat zone, 
it is highly plausible that he was witness to a large number 
of casualties, both dead and wounded.

At minimum, the evidence discussed above indicates that the 
veteran may have been assigned to a unit targeted by enemy 
attack.  The Board emphasizes that the United States Court of 
Appeals for Veterans Claims has held that corroboration of 
every detail is not required.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 
(1997).  While the U.S. Army reports do not specifically 
state that the veteran was present during the enemy attacks, 
these records contain no contradictory, and hence, indicate 
the plausibility of the veteran's assertions.  See Pentecost, 
16 Vet. App. at 128.  Given the foregoing, and affording the 
veteran the benefit of the doubt (see 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 3.102), the Board finds that this element of 
the claim, credible supporting evidence of the claimed in-
service stressor, is established

The Board also notes that the record clearly establishes a 
current diagnosis of PTSD.  Thus, this case hinges on a 
medical opinion linking such diagnosis to the veteran's 
reported in-service stressors.  In this respect, a VA 
psychological evaluation in June 1990 notes a diagnosis for 
PTSD.  The psychologist referred to the veteran's reported 
history of combat and participating in firefights.  A 
September 1990 VA program report reflects the veteran's 
report of being an eyewitness to bodies of dead soldiers and 
civilians.  He also reported that his unit's base was under 
constant attack from enemy sappers.  The program report's 
summary noted that the veteran had a history of severe combat 
trauma and demonstrated an almost classic picture of PTSD.  
The diagnostic impression was chronic PTSD.  Subsequent 
diagnoses for PTSD were reported in February 1997 and 
November 1998, without reference or discussion of any 
reported stressors.  

VA physicians don't explicitly relate the PTSD diagnosis to 
any specifically reported in-service combat experience.  
However, the Board would point out that the record, to 
include at least some of the above-noted reports, does 
include references to indiscriminate enemy attacks on the 
veteran's unit, and the veteran's exposure to death normally 
associated with a combat zone, to include witnessing the 
bodies of dead soldiers and civilians.  Given these 
references, the Board finds that the medical evidence at 
least suggests that these particular stressors, alone, are 
sufficient to support a diagnosis of PTSD.  

Under the circumstances of this case, the Board finds that 
the three elements for establishing service connection for 
PTSD have been satisfied, i.e., a current diagnosis of the 
disorder, credible evidence that the claimed stressors 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the in-service 
stressor.  See 38 C.F.R. § 3.304(f).  Accordingly, service 
connection for PTSD is warranted.  


ORDER

New and material evidence has been presented to reopen the 
claim for service connection for PTSD.

Service connection for PTSD is granted.  



	                        
____________________________________________
	JACQUELINE E.MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



